Name: Commission Regulation (EC) No 2510/2000 of 15 November 2000 amending Regulation (EC) No 1406/97 laying down rules for the application of Council Regulation (EC) No 3066/95 as regards the management of a quota of cat and dog food put up for retail sale of CN code 230910 originating in Hungary
 Type: Regulation
 Subject Matter: trade;  Europe;  tariff policy;  agricultural activity;  international trade
 Date Published: nan

 Avis juridique important|32000R2510Commission Regulation (EC) No 2510/2000 of 15 November 2000 amending Regulation (EC) No 1406/97 laying down rules for the application of Council Regulation (EC) No 3066/95 as regards the management of a quota of cat and dog food put up for retail sale of CN code 230910 originating in Hungary Official Journal L 289 , 16/11/2000 P. 0016 - 0017Commission Regulation (EC) No 2510/2000of 15 November 2000amending Regulation (EC) No 1406/97 laying down rules for the application of Council Regulation (EC) No 3066/95 as regards the management of a quota of cat and dog food put up for retail sale of CN code 2309 10 originating in HungaryTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1727/2000 of 31 July 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transition measure, of certain agricultural concessions provided for in the Europe Agreement with Hungary(1), and in particular Article 1(3) thereof,Whereas:(1) Council Regulation (EC) No 1727/2000 establishes new concessions for certain agricultural products originating in Hungary, especially as regards a tariff quota for cat and dog food put up for retail sale and falling within CN code 2309 10, as against the concessions granted by Commission Regulation (EC) No 1406/97(2).(2) Under these new concessions, some customs duties applying to the products concerned are abolished and a fixed quantity is added to the size of the quota on 1 July each year.(3) Regulation (EC) No 1406/97 should therefore be amended with effect from 1 July 2000.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1406/97 is hereby amended as follows:1. The following subparagraph is added to Article 1:"However, the customs duties applying in the Community to imports of the products falling within CN codes 2309 10 51 and 2309 10 90 shall be abolished from 1 July 2000."2. The Annex is replaced by the following:"ANNEXThe following annual quantities that may be imported from Hungary under the CN code indicated below are granted a reduction to 20 % of the import duty shown in the common customs tariff in force.However, the customs duties on imports of products originating in Hungary that fall within CN codes 2309 10 51 and 2309 10 90 are hereby abolished.>TABLE>"Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 November 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 4.8.2000, p. 6.(2) OJ L 194, 23.7.1997, p. 10.